DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 07/09/2019 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

Terminal Disclaimer
The terminal disclaimer filed on 04/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/487,168 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-4, 12-26 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a ; A vehicular control device comprising: a housing in which an opening is formed, the housing being installed in a vehicle; a first projection provided around the opening and projecting outward from the housing; a second projection provided around the opening and projecting outward from the housing; a packing having a central hole that is a through hole, a first fitting hole into which the first projection is to be fitted, the first fitting hole being formed around the central hole, and a second fitting hole that is a through hole into which the second projection is to be fitted, the second fitting hole being formed around the central hole, wherein the first projection is fitted into the first fitting hole and the second projection is fitted into the second fitting hole, whereby the packing is attached to the housing and covers an area around the opening; a cover having a first fastening hole that is a through hole and covering the opening and the area around the opening with the packing placed between the cover and the housing; and a fastening member inserted into the first fastening hole and mated with the second projection, thereby attaching the cover to the housing.
          Therefore, claim 1 and its dependent claims 2-4, 12-26 are allowed.    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHERMAN NG/Primary Examiner, Art Unit 2847